DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office action has been issued in response to board decision on 01/07/2022. 

Claims 10, 12, 15 and 19 are amended. 

Claims 1-19 and 21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Examiner contacted the Applicant on March 4, 2022 to suggest amendment to claims 10, 12, 15 and 19 distinguish the claims from the prior art overcome and potential issues with respect to 35 U.S.C. § 112. Applicant substantially agreed with Examiner's suggestion. The agreed upon language is incorporated into the claims below.

IN THE CLAIMS:
	Please amend claims 10, 12, 15 and 19. 

10. (Currently Amended) A method for parallelizing execution of operations for a plurality of virtual machines, the method comprising: 
in response to receiving a command for mapping one or more virtual machines to an input/output multiplexer, mapping the one or more virtual machines to the input/output multiplexer; 
combining, via the input/output multiplexer, display data that are output from virtual machines mapped to the input/output multiplexer to generate combined display data; 
displaying the combined display data from the plurality of virtual machines on a virtual machine console display; 
in response to receiving a command from an input device, duplicating the command from the input device to generate duplicated commands; 
providing the duplicated commands to the virtual machines mapped to the input/output multiplexer, wherein the configuration of the virtual machines is modified from a first common state to a second common state; and 
tracking one or more display data frames received from the plurality of virtual machines by the input/output multiplexer, wherein the input/output multiplexer waits for all of the plurality of virtual machines to advance to a next display data frame.


12. (Currently Amended) The method of claim 10, wherein: 
a first subset of the virtual machines mapped to the input/output multiplexer are included in an on-premise data center and a second subset of the virtual machines mapped to the input/output multiplexer are included in an off-premise data center.
 
15. (Currently Amended) The method of claim 10, wherein: 
the command from the input device is included within a script; and 
the method further comprises: duplicating commands included in the script to generate duplicated script commands; and transmitting the duplicated script commands to the virtual machines attached to the input/output multiplexer for processing.
 
19. (Currently Amended) The system of claim 17, wherein: 
a first subset of the virtual machines mapped to the input/output multiplexer are included in an on-premise data center and a second subset of the virtual machines mapped to the input/output multiplexer are included in an off-premise data center;
and 
the central virtual machine console management module includes a virtual machine operations module configured to migrate the virtual machines mapped to the input/output multiplexer and included in the off-premise data center to the on-premise data center prior to combining the display data and duplicating the command from the input device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-13411. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199